                       Case 4:20-cv-05640-YGR Document 626 Filed 05/10/21 Page 1 ofFILED
                                                                                   1
                                                                                                        May 10 2021

                                                                                                      SUSANY. SOONG
                                                                                                 CLERK, U.S. DISTRICT COURT
            1                                  UNITED STATES DISTRICT COURT                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       SAN FRANCISCO

            2                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                          OAKLAND DIVISION
            4    EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR-TSH
            5                Plaintiff, Counter-defendant           [PROPOSED] ORDER RE: MOTION TO
                 v.                                                 SEAL
            6
                 APPLE INC.,
            7                Defendant, Counter-claimant
            8

            9
                         Apple Inc.’s April 27, 2021 motion to seal is granted. The following document will be
           10
                 partially sealed:
           11
                                     Document                                     Redacted Material
           12
                  Deposition Testimony Excerpts in Support of       Cue Dep. at 133:13
           13
                  Joint Discovery Letter Brief Regarding the
           14     Clawback of Documents

           15

           16    Dated: ____________,
                         5/10/2021    2021
           17

           18
                                                             THOMAS S. HIXSON
           19                                                United States Magistrate Judge

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
